NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because under 37 CFR 1.84(a) and 1.84(m). Drawings Fig. 1-52 are of a subject matter to require proper line drawings. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. The black shading in Fig. 1-3 is not permitted.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the features of the at least one stopping element and resilient locking assembly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “an inner side wall” in lines 7 and 19 refer to an inner side wall of the rotary plate or of the at least one cartridge holder. For examination purpose, the examiner considers “an inner side wall” to be the inner side wall of the at least one cartridge holder. Claims 2-11 are rejected for the same reason due to their dependency upon said claim.
Regarding claims 7 and 8, the term “preferably” render the claims indefinite. Preferred embodiment may be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. See MPEP 2173.05(c). 
Regarding claim 12, the terms “at least one first abutting surface” and “at least one second abutting surface” are confusing, because it is unclear what structure(s) are said surfaces abutting against. Claims 13-15 are rejected for the same reason due to their dependency upon said claim.
Claim 17 recites the limitation "the cartridge holder" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borch et al. (U.S. Patent Application Pub. No. 2012/0301972) in view of Walde et al. (U.S. Patent No. 4,820,106).
Regarding claim 17, Borch et al. discloses a method of loading a processing cartridge 26 in a centrifuge apparatus (Abstract; para. [0034]), such that the processing cartridge 26 is pushed into the at least one cartridge holder 22a and/or 22b, such that the processing cartridge is releasably secured in the cartridge holder (para. [0034]), but does not disclose a cartridge loading tray and a cartridge loading piston, the method comprising: loading a processing cartridge onto the cartridge loading tray; moving the cartridge loading tray, such that the centerline of the processing cartridge is in line with the centerline of the cartridge holder; and moving the cartridge loading piston in a vertical direction, such that the processing cartridge is pushed into the at least one cartridge holder, such that the processing cartridge is releasably secured in the cartridge holder.
Walde et al. discloses a method of loading a workpiece 103 (analogous to processing cartridge) into a turntable 48 (analogous to centrifuge apparatus) comprising a cartridge loading tray 67 and/or 68 and a cartridge loading piston 108 and/or 109, the method comprising: loading a processing cartridge 103 onto the cartridge loading tray; moving the cartridge loading tray, such that the centerline of the processing cartridge is in line with the centerline of the cartridge holder 63 and/or 53; and moving the cartridge loading piston in a vertical direction, such that the processing cartridge is pushed into the at least one cartridge holder, such that the processing cartridge is releasably secured in the cartridge holder (col. 4 lines 5 – col. 5 line 18). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Borch et al. with the cartridge loading tray and loading piston taught by Walde et al. for the purpose of automatically passing a substantially flat workpiece (such as processing cartridge) into and out of a processing chamber (col. 1 lines 7-43).

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, since the prior art does not teach or suggest a centrifuge apparatus comprising at least one stopping element configured to interact with at least one cooperating second abutting surface on the processing cartridge, the at least one stopping element being arranged to retain the processing cartridge at a desired vertical level when the cartridge is releasably secured, wherein the inner side wall comprises a resilient locking assembly for interaction with at least one cooperating first abutting surface on the processing cartridge, such that the processing cartridge is configured to be inserted into the through-going passage and releasably secured by the locking assembly; a processing cartridge comprising at least one first abutting surface facing away from the upper face and at least one second abutting surface facing away from the lower face, the first abutting surface is part of a section of the circumferential side wall being inclined relative to the center axis of the cartridge and the at least one second abutting surface is arranged on at least one rib/protrusion at the circumferential side wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774